DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed on December 18th, 2019 have been entered and accepted.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 21 are rejected under 35 U.S.C. 103 as being unpatentable over Puniello (US 2002/0096801) in view of Paul (US 2005/0098925).
Regarding claim 1, Puniello discloses a method for molding a golf ball (Abstract), comprising the steps of: providing a mold (ref. #100) having a lower mold cavity (ref. #115) and upper mold cavity (ref. #110), each mold cavity having an arcuate inner surface defining an inverted dimple pattern (Fig. 6); so that when the upper and lower mold cavities are mated together, they define a mold having an interior spherical cavity for holding a golf ball subassembly (Para. 56; Fig. 6); loading the golf ball subassembly into the interior spherical cavity of the mold, wherein the mold further includes two or more retractable pins for holding the golf ball within the spherical cavity (Para. 61; Fig. 11), each retractable pin having a primary vent section and secondary vent section (Para. 83), with the primary vent being in fluid connection with the secondary vent, for removing gasses from the interior spherical cavity (Para. 83); injecting a polymeric material into the spherical cavity to form a spherical cover over the golf ball sub-assembly (Para. 6; Para. 64); detaching the lower and upper mold cavities and removing the molded golf ball from the mold (Para. 6). However, Puniello does not disclose the retractable pins comprising a tertiary portion.
Yet, in a similar field of endeavor, Paul discloses a method of molding a layer of a reaction injection molding material about a golf ball component (Abstract). This method comprises the 
It would have been obvious to one of ordinary skill in the art at the time to modify the retractable pins taught by Puniello to include a tertiary gap vent in the retractable pins, as Paul discloses this is a known option in the art, for the same purpose of venting. It has been shown that a person of ordinary skill has good reason to pursue the known options in their art.  If this leads to an anticipated success, it is likely that it was not due to innovation but of ordinary skill and common sense.  KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007). 
Regarding claim 2, Puniello in view of Paul teaches the invention disclosed in claim 1, as described above. Furthermore, Puniello discloses that the retractable pin has a free-end planar surface (Para. 59) and the pin is movable between an extended position, wherein the free end surface contacts the ball subassembly and a retracted position wherein the planar surface forms a portion of the inner wall of the inner surface of the mold cavity (Para. 61; Fig. 11 – 12).
Regarding claim 3, Puniello in view of Paul teaches the invention disclosed in claim 1, as described above. Furthermore, Puniello discloses the retractable pin has an upper region (Fig. 25) and a vent channel (ref. #818) defined along a side of the upper region (Fig. 25A).
Regarding claim 4, Puniello in view of Paul teaches the invention disclosed in claim 1, as described above. Furthermore, Puniello discloses the retractable pin has an upper region (Fig. 25) and a primary vent (ref. #816) that is a non-channel and defined along the upper region, with the upper region (ref. #812) having a diameter that is less than the diameter of a bore in the mold cavity for inserting the pin (Para. 82 – 83; Fig. 23). 
Regarding claim 5, Puniello in view of Paul teaches the invention disclosed in claim 1, as described above. Furthermore, Puniello discloses a secondary vent (ref. #818) that is 
Regarding claim 6, Puniello in view of Paul teaches the invention disclosed in claim 5, as described above. Furthermore, Puniello discloses the gasses enter the secondary vent and flow through the elliptical-shaped channel and around the perimeter of the retractable pin (Para. 83).
Regarding claim 7, Puniello in view of Paul teaches the invention disclosed in claim 1, as described above. Furthermore, Puniello discloses a vent (ref. #818) with a channel that is positioned below another vent (ref. #816) and is defined along a side of the retractable pin (Fig. 25).
Regarding claim 8, Puniello in view of Paul teaches the invention disclosed in claim 1, as described above. Furthermore, Puniello discloses the mold further includes one stationary center venting pin (Para. 5).
Regarding claims 9 and 10, Puniello in view of Paul teaches the invention disclosed in claim 8, as described above. The limitations of inner and outer venting pins is being interpreted as a duplication of parts limitation. This limitation would have been obvious to one of ordinary skill in the art, as a duplication of parts. It has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced (see MPEP § 2144.04(VI)(B)).
Regarding claim 11, Puniello in view of Paul teaches the invention disclosed in claim 1, as described above. Furthermore, Puniello discloses the polymeric material is a thermoplastic polyurethane (Para. 53).
Regarding claim 12, Puniello in view of Paul teaches the invention disclosed in claim 1, as described above. Furthermore, Puniello discloses the polymeric material is a blend of ionomer resins (Para. 53).
Regarding claim 13, Puniello in view of Paul teaches the invention disclosed in claim 1, as described above. Furthermore, Puniello discloses the core is formed from a polybutadiene rubber composition (Para. 52).
Regarding claim 14, Puniello in view of Paul teaches the invention disclosed in claim 1, as described above. Furthermore, Puniello discloses the core is formed from a polybutadiene rubber composition (Para. 52) and an intermediate layer is formed from thermoset and thermoplastic materials (Para. 54).
Regarding claim 15, Puniello discloses a mold for molding a golf ball (Abstract), the mold (ref. #100) having a lower hemispherical-shaped mold cavity (ref. #115), an upper hemispherical shaped mold cavity (ref. #110), each mold cavity having an arcuate inner surface defining an inverted dimple pattern (Fig. 6); so that when the upper and lower mold cavities are mated together, they define a mold having an interior spherical cavity for holding a golf ball subassembly (Para. 56; Fig. 6); wherein the mold further includes two or more retractable pins for holding the golf ball within the spherical cavity (Para. 61; Fig. 11), each retractable pin having a primary vent section and secondary vent section (Para. 83), with the primary vent being in fluid connection with the secondary vent, for removing gasses from the interior spherical cavity (Para. 83). However, Puniello does not disclose the retractable pins comprising a tertiary portion.
Yet, in a similar field of endeavor, Paul discloses a method of molding a layer of a reaction injection molding material about a golf ball component (Abstract). This method comprises the steps of proving a mold with an upper and lower mold cavity (Para. 9 – 10), wherein the mold further includes retractable pins for holding a golf ball within a spherical cavity (Para. 8). Furthermore, Paul discloses that the retractable pins may comprise two, three (interpreted as a tertiary portion), or more through openings (gap vents) in communication with the spherical cavity to allow air or inert gas to flow out of the cavity (Para. 8).
It would have been obvious to one of ordinary skill in the art at the time to modify the retractable pins taught by Puniello to include a tertiary gap vent in the retractable pins, as Paul 
Regarding claim 16, Puniello in view of Paul teaches the invention disclosed in claim 15, as described above. Furthermore, Puniello discloses that the retractable pin has a free-end planar surface (Para. 59) and the pin is movable between an extended position, wherein the free end surface contacts the ball subassembly and a retracted position wherein the planar surface forms a portion of the inner wall of the inner surface of the mold cavity (Para. 61; Fig. 11 – 12).
Regarding claim 17, Puniello in view of Paul teaches the invention disclosed in claim 15, as described above. Furthermore, Puniello discloses the retractable pin has an upper region (Fig. 25) and a vent channel (ref. #818) defined along a side of the upper region (Fig. 25A).
Regarding claim 18, Puniello in view of Paul teaches the invention disclosed in claim 15, as described above. Furthermore, Puniello discloses the retractable pin has an upper region (Fig. 25) and a primary vent (ref. #816) that is a non-channel and defined along the upper region, with the upper region (ref. #812) having a diameter that is less than the diameter of a bore in the mold cavity for inserting the pin (Para. 82 – 83; Fig. 23). 
Regarding claim 19, Puniello in view of Paul teaches the invention disclosed in claim 15, as described above. Furthermore, Puniello discloses a secondary vent (ref. #818) that is elliptically shaped and positioned below a primary vent (ref. #816), with vents extending around the perimeter of the retractable pin (Fig. 25).
Regarding claim 20, Puniello in view of Paul teaches the invention disclosed in claim 19, as described above. Furthermore, Puniello discloses the gasses enter the secondary vent and flow through the elliptical-shaped channel and around the perimeter of the retractable pin (Para. 83).
Regarding claim 21, Puniello in view of Paul teaches the invention disclosed in claim 15, as described above. Furthermore, Puniello discloses a vent (ref. #818) with a channel that is positioned below another vent (ref. #816) and is defined along a side of the retractable pin (Fig. 25).

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUKOREDE ESAN whose telephone number is (571)272-0116.  The examiner can normally be reached on 9:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/O.E./Examiner, Art Unit 1741                                                                                                                                                                                                        


/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743